THE THIRTEENTH COURT OF APPEALS

                                   13-14-00194-CR


                                  Yoandry Montano
                                          v.
                                  The State of Texas


                                   On Appeal from the
                   221st District Court of Montgomery County, Texas
                           Trial Cause No. 12-10-11196-CR


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified.

The Court orders the judgment of the trial court AFFIRMED AS MODIFIED.

      We further order this decision certified below for observance.

January 15, 2015